The plaintiffs claim to have given the defendant an order for fertilizer which was never filled, and for the defendant's alleged breach of a contract to ship fertilizer they seek to recover damages. At the close of the evidence the trial judge intimated an opinion that only nominal damages, if any, could be recovered. The plaintiffs submitted to a nonsuit and appealed. This ruling is sustained by authorities to the effect that damages are not allowed for losses which are contingent, speculative, or merely possible and are not such as in the ordinary course of things are reasonably proximate and certain. The evidence fails to establish a standard by which the alleged loss may be determined with sufficient certainty.
We have considered all the assignments of error and find no satisfactory reason for sustaining them. Judgment
Affirmed.